Citation Nr: 9920045	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  96-05 326A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for the residuals of a 
myocardial infarction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from June 1956 to September 
1980. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under the 
provisions of 38 U.S.C.A. § 7105(a) (West 1991), an appeal to 
the Board must be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished to the veteran.  In essence, the following 
sequence is required: There must be a decision by the RO, the 
veteran must express timely disagreement with the decision, 
VA must respond by explaining the basis of the decision to 
the veteran, and finally the veteran, after receiving 
adequate notice of the basis of the decision, must complete 
the process by stating his argument in a timely-filed 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
and 20.203 (1998).

A notice of disagreement to the April 1995 rating 
determination was received by the RO in June 1995.  A 
statement of the case was issued in February 1996.  A timely 
substantive appeal was received that month.  Accordingly, 
these issues, and these issues alone, are before the Board at 
this time.  Since the veteran's February 1996 substantive 
appeal, he has filed additional claims.  The RO has addressed 
many of these issues in subsequent rating determinations.  

In written argument prepared by the veteran's representative 
in January and June 1999, the sole issues addressed were the 
issues of entitlement to service connection for a 
cardiovascular disease manifested by hypertension and a 
history of myocardial infarction.  Accordingly, the veteran's 
representatives have agreed with the Board's determination 
regarding which issues are before the Board at this time.  
Based on our review of the veteran's most recent statements, 
it appears that the veteran may be raising additional claims, 
though this is not clear.  The RO should ask the veteran to 
clearly indicate what additional claim or claims, if any, he 
wishes to pursue.  The RO should then fully adjudicate those 
claims. 

In an April 1999 statement, the veteran noted his concern 
that he appeared to be "whining" about his disabilities.  
The undersigned does not believe that the veteran is 
"whining" about his disabilities.  However, he should 
avoid, if possible, filing additional claims at different 
stages in the adjudication process.  As stated by the U.S. 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court"):

Advancing different arguments at successive stages 
of the appellate process does not serve the 
interests of the parties or the Court.  Such a 
practice hinders the decision-making process and 
raises the undesirable specter of piecemeal 
litigation.

Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990), aff'd 
972 F.2d 331 (Fed. Cir. 1992).

Simply stated, if the veteran files additional claims for 
compensation before his previous claims have been fully 
adjudicated, he inevitably delays the adjudication of his 
initial claims.  Prior to the full adjudication of the claims 
before the Board at this time, the veteran filed additional 
claims.  Prior to the adjudication of these claims, the 
veteran filed more claims.  This inevitably leads to a delay 
in the full adjudication of all the veteran's claims.  In any 
event, for reasons noted above, the issue of entitlement to 
service connection for hypertension and the residuals of a 
myocardial infarction (hereinafter sometimes referred to as 
the "cardiovascular disorder") are the only issues which 
have been procedurally prepared and certified for appellate 
review by the Board at this time.


FINDING OF FACT

The claims of entitlement to service connection for 
hypertension and the residuals of a myocardial infarction are 
not supported by cognizable evidence showing that the claims 
are plausible or capable of substantiation.


CONCLUSION OF LAW

The claims of entitlement to service connection for 
hypertension and the residuals of a myocardial infarction are 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

As noted above, the veteran served on active duty from June 
1956 to September 1980.  In March 1969, the veteran 
complained of pain in the left side of his chest.  At that 
time, he noted two episodes of pain during the night.  The 
examiners indicated possible angina or muscle spasms.  
Additional evaluations failed to indicate a cardiovascular 
disability.  In a July 1979 treatment report, the veteran 
complained of chest pains.  However, electrocardiographic and 
additional testing were within normal limits.  No 
cardiovascular disorder was found.  At his retirement 
evaluation held in April 1980, the veteran noted shortness of 
breath, pain or pressure in his chest, and palpitations or a 
pounding heart.  The veteran specifically denied heart 
trouble and high or low blood pressure.  Physical evaluation 
failed to indicate a cardiovascular disorder.  The veteran 
was discharged from active service in September 1990.  

In October 1990, the veteran filed his initial claim for VA 
compensation.  However, at that time, the veteran made no 
reference to a cardiovascular disorder.  On a VA examination 
conducted in December 1980, the veteran made no specific 
complaints regarding a cardiovascular disorder.  The veteran 
did note that his cholesterol and triglycerides were elevated 
in a preemployment examination performed in September 1980.  

However, an electrocardiogram and a stress test done at that 
time were reported to be normal.  The veteran's history was 
otherwise essentially negative.  His weight was 308 pounds, 
he was 6 feet, 4 inches tall, and his blood pressure was 
135 systolic over 80 diastolic (135/80).  No cardiovascular 
disorder was indicated. 

Outpatient treatment records obtained at this time from VA 
and non-VA sources failed to indicate a cardiovascular 
disability.  Additional claims filed by the veteran following 
his discharge from active service failed to indicate a 
cardiovascular disorder.  

The veteran filed an additional claim for VA compensation in 
July 1993.  Once again, the veteran made no reference to a 
cardiovascular disorder.  The veteran appears to have filed 
his initial claim for VA compensation for the disabilities at 
issue in September 1994, approximately 14 years after his 
discharge from active service.  At that time he submitted an 
August 1994 cardiology consultation which noted that the 
veteran was being seen for treatment and evaluation of chest 
pain.  At that time, the veteran noted that, in July 1994, 
while in New Jersey, he had chest pain on his way home from 
dinner.  No reference was made to the veteran's active 
service.  The veteran also noted a family history of 
myocardial infarctions at that time.  

Additional treatment records indicate that the veteran was 
hospitalized in July 1990 for possible ischemic heart disease 
at the Napa Valley Medical Center in Napa, California.  Once 
again, no reference was made to the veteran's active service.   

In a substantive appeal of February 1996, the veteran noted 
that he had heart problems during his active service in 1964, 
1968, and in 1972.  The veteran contended that he had been 
diagnosed with angina during active service.  It was 
contended that his heart problems were service connected.  At 
this time, the veteran also raised additional claims, which 
were addressed by the RO in subsequent rating decisions.  
These issues are not before the Board at this time. 



Additional medical records were obtained by the RO.  They 
indicate regular treatment of the veteran's cardiovascular 
disability since the initial diagnosis in 1990.  However, no 
health care provider associates this condition with the 
veteran's active service.  

In August 1997, the veteran contended that in 1977 or 1978 he 
went to a hospital in Camp Pendleton, California, because his 
ankles had swollen.  It was reported that he was treated for 
a mild heart attack and hypertension.  The veteran also noted 
that in 1968 or 1969, he was seen by two heart specialists at 
Camp Lejeune, North Carolina, for a possible enlarged heart.  
He stated that he could not understand why VA was not able to 
locate these records.  

The final supplemental statement of the case was issued by 
the RO in August 1997.  Since that time, additional VA 
evaluations have been performed regarding disabilities not 
before the Board at this time.  Accordingly, they are not 
"pertinent" to the veteran's current claims.  Thus, remand 
to the RO for an additional supplemental statement of the 
case under 38 C.F.R. §§ 19.35(a) and 20.1304(c) (1998) is not 
warranted.  Additional written argument was prepared by 
veteran's representative on this issue in January and June 
1999.  

Criteria

The threshold question is whether the veteran has presented 
evidence of well-grounded claims.  The Court has defined a 
well-grounded claim as a claim which is plausible, that is 
meritorious on its own, or is capable of substantiation.  If 
he has not filed such a claim, the appeal must fail.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  The United States Court of Appeals for the 
Federal Circuit has affirmed the principle that if an 
appellant fails to submit a well-grounded claim, VA is under 
no duty to assist in any further development of the claim.  
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997). 

In order for a claim to be well grounded, there must be a 
current disability which is related to an injury or disease 
which was present during service.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  

Case law provides that although a claim need not be 
conclusive to be well grounded it must be accompanied by 
evidence.  A claimant must submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 
3 Vet. App. 261, 262 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

Where the determinative issue is a question of medical 
diagnosis or medical causation, lay assertions cannot 
constitute evidence to render a claim well grounded under 
38 U.S.C.A. § 5107(a).  If no cognizable evidence is 
submitted to support the claim, the claim cannot be well 
grounded.  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are 
satisfied.  First, there must be competent evidence of a 
current disability (a medical diagnosis).  Second, there must 
be evidence of an occurrence or aggravation of a disease or 
injury incurred in service (lay or medical evidence).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by 

(a) evidence that a condition was "noted" during service or 
an applicable presumption period; 

(b) evidence showing post-service continuity of 
symptomatology; and 

(c) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and post-service 
symptomatology.  See 38 C.F.R. § 3.303(b); Savage v. Gobber, 
10 Vet. App. 488, 495-97 (1997).  Alternatively, service 
connection may be established under 38 C.F.R. § 3.303(b) by 
evidence of (i) the existence of a chronic disease in service 
or during an applicable presumption period and (ii) present 
manifestations of the same chronic disease.  Ibid.  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis

With respect to the first prong of the Caluza analysis, a 
review of the medical records indicates that the veteran has 
a cardiovascular disorder, including hypertension.  With 
regard to the second prong of the Caluza analysis, the 
service medical records and immediate post service medical 
records are silent concerning any cardiovascular disorder.  
While the veteran was treated for complaints of chest pain 
during his active service, the service medical records, 
including, but not limited to, electrocardiographic testing, 
were within normal limits.  

In August 1997, the veteran indicated that he did not 
understand why VA was unable to locate records regarding 
treatment of his alleged cardiovascular disability in 
service.  It appears that the medical records the veteran is 
citing are contained within his claims folder.  However, 
while these records do note treatment for the veteran's 
complaints of chest pain, they fail to indicate a 
cardiovascular disorder.  

The veteran's own statements, made within his initial claim 
for VA compensation in October 1980, as well as the VA 
evaluation performed in 1980, would support such a 
conclusion.  At this time, the veteran made no reference to a 
cardiovascular disorder. 

Even if the Board were to assume that some form of 
cardiovascular disorder did exist during the veteran's active 
service (as indicated by the complaints of chest pain), with 
respect to the third prong of the Caluza analysis, nexus 
evidence, there is no competent medical evidence to associate 
his current cardiovascular disorder with either his active 
service or his complaints of chest pain during active 
service.  

If the service medical records do not show the claimed 
disability and there is no medical evidence to link a current 
disability with events in service or with a service-connected 
disability or injury, the claim is not well grounded.  With 
respect to the application of 38 C.F.R. § 3.303(b) for 
purposes of well grounding a claim by means of chronicity or 
continuity of symptomatology, a cardiovascular condition, 
including hypertension, is not necessarily a disorder that 
would be perceivable to lay observations.  Thus, he cannot 
well ground his claim on the basis of continuity of 
symptomatology or chronicity.  Savage, supra.

The veteran has contended that his current cardiovascular 
disability is the result of his active service.  In written 
argument prepared by the veteran's representative in January 
1999, it is contended that arteriosclerosis is 
characteristically insidious in onset.  The veteran's 
representative, citing the veteran's difficulties as noted in 
the service medical records in June 1967 and May 1969, 
contends that these difficulties were the initial onset of 
this disability.  

The representative specifically notes the provisional 
diagnosis of congestive heart failure in July 1979.  The 
veteran's representative also cites medical records from the 
Coastal Medical Health Center at the Portsmouth Naval Ship 
Yard, dated in March 1986, and the U.S. Civil Service 
Commission Certificate of Medical Examination, dated in 1984, 
which notes occasional premature supraventricular complexes.  

The veteran's representative contends that these results 
indicate the insidious onset of a cardiovascular disorder 
that was recognized in July 1990 when the veteran was 
initially diagnosed with possible ischemic heart disease.  

The Board has reviewed both the veteran's contentions and 
those of his representative, as well as the medical evidence 
cited by both.  However, as the Court has made clear, a lay 
party is not competent to provide probative evidence as to 
matters requiring expertise derived from specialized medical 
knowledge, skill, expertise, training or education.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1994).  

Simply stated, neither the veteran nor his representative are 
competent to associate his current heart condition or 
hypertension, noted more than one decade after his active 
service, with the veteran's complaints of chest pain during 
his active service.  There is no evidence to support the 
conclusion that the complaints during his active service, or 
the abnormal or allegedly abnormal results in 1986 or 1984, 
support the veteran's conclusion.  Accordingly, this 
contention cannot form the basis for finding that this claim 
is well grounded.

In Chelte v. Brown, 10 Vet. App. 268, 271 (1997), the Court 
found that in the absence of competent medical evidence of a 
current disability and a causal link to service or evidence 
of chronicity or continuity of symptomatology, a claim is not 
well grounded.  In this case, there is no evidence to 
associate the current heart condition with the veteran's 
active service.  The veteran's own statements made during his 
claim for compensation prior to 1994 failed to note this 
condition.  Accordingly, the Board must find the claim is not 
well grounded as a matter of law.  

In Robinette v. Brown, 8 Vet. App. 69, 77 (1995), the Court 
stated that if a claimant alleges the existence of medical 
evidence that, if true, would have made the claim plausible, 
VA would be under a duty under 38 U.S.C.A. § 5107(a), to 
advise him or her to submit such evidence to complete the 
application for benefits.  

The Court also held, however, that the obligation exists only 
in limited circumstances where the veteran has referenced 
other known and existing evidence.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  

In this case, within a March 1999 statement, the veteran 
noted that he was admitted to the VA Medical Center in San 
Francisco in December 1998 for surgery on his left foot.  
Within his recent communications, the veteran fails to note 
treatment for his nonservice-connected cardiovascular 
disorder.  In this regard, it is important to note that the 
issue of whether the veteran currently has a heart disorder, 
including hypertension, is not disputed.  The critical issue 
in this case is whether the veteran's current cardiovascular 
disorder is associated with his active service.  Accordingly, 
recent treatment of this condition would not support the 
veteran's claim.  

In this case, neither the Board nor the RO is on notice of 
the existence of any evidence, which exists, that, if true, 
would make the veteran's claim for service connection 
plausible.  Accordingly, the Board sees no basis to remand 
this case in order to obtain medical records regarding 
treatment of conditions that are not before the Board at this 
time or current medical records which would indicate current 
treatment of the cardiovascular disorder.  Accordingly, for 
reasons noted above, the claims of entitlement to service 
connection for a cardiovascular disease, including 
hypertension and the residuals of a myocardial infarction, 
are not well grounded. 

In adjudicating this claim, it is important to note that even 
if the Board were to find the veteran's claims to be well 
grounded, based on the efforts of the RO to develop these 
claims, including, but not limited to, obtaining medical 
records cited by the veteran, it would be concluded that VA 
had fulfilled its duty to assist the veteran in the 
development of these claims.  Further, based on the 
significant medical evidence cited above, including, most 
importantly, the VA evaluation of December 1980, which failed 
to indicate a cardiovascular disorder, as well as the 
veteran's own statements made from 1980 to 1994, the Board 
would be forced to conclude that the preponderance of 
evidence does not support the veteran's claims.  Accordingly, 
a determination that this claim is well grounded would not 
support either a remand of this case or an allowance of the 
claims.  

Although the Board considered and denied the appellant's 
claims on a ground different from that of the RO, which 
denied the claims on the merits, the appellant has not been 
prejudiced by the decision.  This is because in assuming that 
the claims were well grounded, the RO accorded the appellant 
greater consideration than his claims in fact warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the appellant's claims and 
the failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
hypertension and the residuals of a myocardial infarction.

The Board further finds that the RO advised the appellant of 
the evidence necessary to establish a well grounded claim, 
and the appellant has not indicated the existence of any post 
service evidence that has not already been obtained that 
would well ground his claims.  McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

As the appellant's claims for service connection for 
hypertension and the residuals of a myocardial infarction are 
not well grounded, the doctrine of reasonable doubt has no 
application to his case.

The Court has held that if the appellant fails to submit a 
well grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a).

The appellant's representative contends that subsequent to 
the Court's decisions pertaining to this issue, VA expanded 
its duty to assist him in developing evidence to include the 
situation in which the appellant has not submitted a well 
grounded claim.  Veterans Benefits Administration Manual M21-
1, Part III, Chapter 1, 1.03(a), and Part VI, Chapter 2, 
2.10(f) (1996).

The appellant's representative further contends that the M21-
1 provisions indicate that the claim must be fully developed 
prior to determining whether the claim is well grounded, and 
that this requirement is binding on the Board.

The Board, however, is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269 (West 1991); 
Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  Subsequent to 
the revisions to the M21-1 manual, in Meyer v. Brown, 9 Vet. 
App. 425 (1996), the Court held that the Board is not 
required to remand a claim for additional development, in 
accordance with 38 C.F.R. § 19.9 (1998), prior to determining 
that a claim is not well grounded.

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well grounded claim determination are quite clear.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. 
§ 19.5 (1998).

The Board has determined, therefore, that in the absence of 
well grounded claims for service connection for hypertension 
and the residuals of a myocardial infarction, VA has no duty 
to assist the veteran in developing his case.


ORDER

The appellant, not having submitted well-grounded claims of 
entitlement to service connection for hypertension and the 
residuals of myocardial infarction, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals




 

